Case 1:19-cv-01151-DDD-MEH Document 1 Filed 04/19/19 USDC Colorado Page 1 of 27




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

  Civil Action No.    1:19-cv-1151

  UNITED STATES OF AMERICA, and
  THE STATE OF COLORADO

                        Plaintiffs,

  V.

  HIGHPOINT OPERATING CORPORATION,

                        Defendant.


                                            COMPLAINT




         Plaintiffs, the United States of America, by authority of the Attorney General of the

  United States and acting at the request of the Administrator of the United States Environmental

  Protection Agency (“EPA”), and the State of Colorado, on behalf of the Colorado Department of

  Public Health and Environment, Air Pollution Control Division (“CDPHE”), file this Complaint

  and allege the following:

                                  NATURE OF THE ACTION

         1.      This is a civil action against HighPoint Operating Corporation (“HighPoint” or

  “Defendant”) pursuant to Section 113(b) of the Clean Air Act (the “Act”), 42 U.S.C. § 7413(b),

  and Sections 121 and 122 of the Colorado Air Pollution Prevention and Control Act (the

  “Colorado Act”), C.R.S. §§ 25-7-121 and 122.

         2.      Plaintiffs seek injunctive relief and civil penalties for alleged violations of the
Case 1:19-cv-01151-DDD-MEH Document 1 Filed 04/19/19 USDC Colorado Page 2 of 27




  Act, the Colorado Act, Colorado’s federally approved State Implementation Plan (“SIP”), and

  Colorado Air Quality Control Commission Regulation Number 7 (“Regulation 7”). The

  violations arise from alleged unlawful emissions of volatile organic compounds (“VOC”) from

  storage tanks that are, or were, part of HighPoint’s oil and natural gas production operations in

  the Denver-Julesburg Basin (“D-J Basin”) located in Adams and Weld County, Colorado.

  Plaintiff CDPHE also seeks injunctive relief and civil penalties for violations of the Colorado

  Act and certain State-enforceable requirements of Regulation 7, over which this Court has

  supplemental jurisdiction.

         3.      Most of HighPoint’s storage tanks hold “hydrocarbon liquids” which are defined

  as “any naturally occurring, unrefined petroleum liquid.” See Colorado Air Pollution Control

  Division, Department of Public Health & Environment PS Memo 14-03, Section 1.15.

  Hydrocarbon liquids include “condensate” or “crude oil,” depending on their particular

  American Petroleum Institute gravity. Prior to extraction from the ground, hydrocarbon liquids,

  gases, and associated groundwater (a.k.a. “produced water”) are pressurized. Following

  extraction, hydrocarbon liquids are separated from the accompanying natural gas and produced

  water in a device known as a “separator.” Gases from the separator are collected for sale.

  Produced water is sent from the separator to holding tank(s) where the water, and any residual

  hydrocarbon fluids, are allowed to settle and separate further. Hydrocarbon liquids are emptied

  (“dumped”) either continuously or in batches from the separator(s) into storage tank(s).

         4.      Storage tanks are kept at or near atmospheric pressure, as over-pressurization of a

  storage tank could damage the tank. When the hydrocarbon liquids are dumped from the

  separator into storage tanks, the liquid pressure drops and gases entrained in the liquid are


                                                  ‐2-
Case 1:19-cv-01151-DDD-MEH Document 1 Filed 04/19/19 USDC Colorado Page 3 of 27




  released or “flashed” into a gaseous state. These gases consist of VOC, as well as benzene,

  toluene, ethyl-benzene, and xylene, which are “hazardous air pollutants,” within the meaning of

  the CAA, 42 U.S.C. § 7412(b). Additional gases are released from the hydrocarbon liquids

  resident in the tank(s) due to liquid level changes and temperature fluctuations.

          5.     The storage tanks are grouped in “tank batteries,” many of which HighPoint’s

  predecessor, the Bill Barrett Corporation (“Bill Barrett”), certified to CDPHE as “controlled” to

  meet the “system-wide” emission reduction requirements of Regulation 7. The system-wide

  emission reduction requirements mandate at least a specific percentage reduction of all emissions

  across HighPoint’s tank batteries with uncontrolled actual VOC emissions of 2 tons per year or

  more.

          6.     To meet the system-wide requirements, each of the hydrocarbon liquid storage

  tanks that is the subject of this Complaint is required to control emissions through the use of air

  pollution control equipment. Generally, to meet this requirement, HighPoint routes tank vapors

  through vent lines from storage tanks to air pollution control equipment known as “combustors.”

  Combustors are required to have a control efficiency of at least 95%.

          7.     HighPoint owns and operates at least 58 tank batteries in the D-J Basin that

  HighPoint certified as being controlled to comply with Regulation 7’s system-wide VOC

  emissions reduction requirements as of April 2018.

          8.     The tank batteries listed in Appendices A.1 and A.2 are located in the D-J Basin

  within the 8-Hour Ozone Control Area. The tank batteries listed in Appendix A.1 are owned and

  operated by HighPoint. The tank batteries in Appendix A.2 were previously owned or operated

  by HighPoint or its predecessor in liability, Bill Barrett.


                                                   ‐3-
Case 1:19-cv-01151-DDD-MEH Document 1 Filed 04/19/19 USDC Colorado Page 4 of 27




         9.      At the tank batteries listed on Appendices A.1 and A.2, HighPoint failed to

  comply with the Regulation 7 provisions that require tank batteries to be designed, operated, and

  maintained so as to minimize leakage of VOC into the atmosphere to the maximum extent

  practicable. In addition, at some of these batteries, HighPoint failed to operate and maintain air

  pollution control equipment consistent with manufacturer specifications and good engineering

  and maintenance practices, and failed to ensure that such equipment is adequately designed and

  sized to achieve the control efficiency rates required by Regulation 7.

         10.     Between April 2014 and the date this Complaint was filed, HighPoint has violated

  requirements in Regulation 7 intended to reduce VOC emissions from its storage tanks and their

  associated Vapor Control Systems.

         11.     HighPoint’s failure to comply with these requirements has resulted in excess

  VOC emissions, a precursor to ground-level ozone. HighPoint operates in an area where the air

  quality does not meet the National Ambient Air Quality Standards (“NAAQS”) for ground-level

  ozone. HighPoint’s unlawful emissions of VOC into the atmosphere contribute to this

  exceedance of the ozone NAAQS in this area.

                                  JURISDICTION AND VENUE

         12.     This Court has jurisdiction over claims arising under the Act pursuant to Section

  113(b) of the Act, 42 U.S.C. § 7413(b), and pursuant to 28 U.S.C. §§ 1331, 1345, and 1355.

         13.     This Court has supplemental jurisdiction over the state law claims asserted by

  CDPHE pursuant to 28 U.S.C. § 1367.

         14.     Venue is proper in this District under Section 113(b) of the Act, 42 U.S.C. §

  7413(b), and 28 U.S.C. §§ 1391(b) and 1395(a), because the violations that are the basis of this


                                                 ‐4-
Case 1:19-cv-01151-DDD-MEH Document 1 Filed 04/19/19 USDC Colorado Page 5 of 27




  Complaint occurred in this District, and the facilities at issue are, or were at all times relevant to

  this Complaint, owned and operated by HighPoint or its predecessor Bill Barrett, in this District.

                                               NOTICES

         15.     In a March 2016 meeting and in subsequent discussions, Plaintiffs informed

  Defendant of its noncompliance with the Act, the Colorado Act, Colorado’s SIP, and Regulation

  7 as they apply to tank batteries and air pollution control systems.

         16.     Notice has been given to Defendant and the appropriate air pollution control

  agency in the State of Colorado as required by Section 113 of the Act, 42 U.S.C. § 7413. Notice

  has also been given to Defendant in accordance with applicable requirements of the Colorado

  Act.

                                             DEFENDANT

         17.     Bill Barrett was a publicly-traded company engaged in domestic hydrocarbon

  liquids and natural gas exploration and production. Bill Barrett was incorporated in Delaware

  and maintained its principal executive offices in Denver, Colorado.

         18.     On March 19, 2018, through a merger of Bill Barrett and Fifth Creek Energy

  Operating Company, both entities became wholly-owned subsidiaries of HighPoint Resources

  Corporation. On April 2, 2018, Bill Barrett changed its name to HighPoint Operating

  Corporation. Certain condensate storage tanks that are now part of HighPoint’s production

  system in the D-J Basin were previously owned and operated by Bill Barrett. HighPoint now

  owns and operates the tank batteries listed in Appendix A.1. HighPoint, or its predecessor Bill

  Barrett, previously owned or operated the tank batteries listed in Appendix A.2. For purposes of

  this Complaint reference to “Defendant” shall mean HighPoint itself as well as HighPoint in its


                                                   ‐5-
Case 1:19-cv-01151-DDD-MEH Document 1 Filed 04/19/19 USDC Colorado Page 6 of 27




  capacity as the successor to Bill Barrett’s liability.

          19.     HighPoint is a “person” as defined in Section 302(e) of the CAA, 42 U.S.C.

  § 7602(e).

                                              FACILITIES

          20.     HighPoint has hydrocarbon liquid and natural gas production operations in the D-

  J Basin, in Adams and Weld Counties, Colorado.

          21.      On its April 2018 Regulation 7 report for calendar year 2017, HighPoint included

  63 tank batteries in the 8-Hour Ozone Control Area.

          22.     HighPoint’s operations produce a mixture of hydrocarbon liquids, natural gas, and

  water. This mixture flows up the well under pressure to the well-head at the surface and then to

  a device called a separator.

          23.     The purpose of a separator is to separate the effluent from the well into its

  constituent parts: hydrocarbon liquids, natural gas, and water (also known as “produced water”).

          24.     Hydrocarbon liquids and produced water, once separated from the natural gas, are

  temporarily held under pressure in the separator until the liquids reach a set level, at which point

  valves open and the liquids flow into storage tanks kept at or near atmospheric pressure. This

  transfer of liquids from the separator is commonly referred to as “dumping” or a “dump event.”

  During a dump event, the hydrocarbon liquids and the produced water flow to separate tanks.

  Valves controlling the flow of these liquids from the separator may be configured to operate in

  an on/off mode or, alternatively, may open in proportion to allow the liquids to flow from the

  well into the separator.

          25.     When pressurized hydrocarbon liquids are transferred from a separator to an


                                                    ‐6-
Case 1:19-cv-01151-DDD-MEH Document 1 Filed 04/19/19 USDC Colorado Page 7 of 27




  atmospheric storage tank, the pressure of the liquids drops. This pressure drop causes some of

  the hydrocarbon gases, including VOC entrained in the fluid, to vaporize in a phenomenon

  known as “flashing.” After flashing occurs, the hydrocarbon liquids continue to emit vapors

  due to liquid level changes and temperature fluctuations in the storage tanks. The additional

  release of gas through diurnal temperature changes occurring while the hydrocarbon liquids are

  stored in the storage tank or tank battery is known as “breathing” or “standing” losses.

  Vapors are also emitted due to “working” losses, which refers to emissions during the time-

  period when liquids are being loaded into, or out of, the storage tank. Flashing, working, and

  standing losses must be managed to prevent over-pressurization and the release of uncontrolled

  emissions into the atmosphere.

         26.     The tops of the hydrocarbon liquid storage tanks have openings called “thief

  hatches.” Thief hatches are equipped with gaskets that should seal tight when the thief hatch is

  closed. Thief hatches serve three primary purposes: (a) they provide access to the contents of

  the tank for taking samples and measuring the liquid level of the tank (known as “gauging”); (b)

  they provide a means of relieving pressure from the tank to prevent over-pressurization; and (c)

  they eliminate excessive vacuum buildup within the tanks.

         27.     To prevent over-pressurization, thief hatches are designed to open (or vent) when

  the pressure inside the tank exceeds the pressure setting of the thief hatch.

         28.     Thief hatches may also emit vapors to the atmosphere if thief hatch gaskets are

  worn or otherwise not properly maintained or if the thief hatch is not properly sealed.

         29.     In addition to thief hatches, storage tanks may also be equipped with separate

  pressure relief valves (“PRVs”), which are also designed to vent at set pressures to prevent over-


                                                  ‐7-
Case 1:19-cv-01151-DDD-MEH Document 1 Filed 04/19/19 USDC Colorado Page 8 of 27




  pressurization.

         30.        The storage tanks, vent lines from storage tanks to an air pollution control device

  or other endpoint, and all connections, fittings, relief valves (including PRVs and thief hatches),

  combustors, vapor recovery units (“VRUs”), vapor recovery towers (“VRTs”), and any other

  appurtenance used to contain and collect vapors within a tank battery, and to transport or convey

  the vapors to a combustor, are collectively referred to herein as a “Vapor Control System.” A

  single Vapor Control System may be used to transmit vapors from one or more tanks to one or

  more air pollution control devices.

         31.        The specific tank batteries that are the subject of the violations alleged in this

  Complaint are set forth in Appendices A.1 and A.2, incorporated herein by reference.

                        STATUTORY AND REGULATORY BACKGROUND

         32.        As set forth in Section 101(b)(1) of the Act, 42 U.S.C. § 7401(b)(1), the purpose

  of the Clean Air Act is to protect and enhance the quality of the nation’s air, so as to promote the

  public health and welfare and the productive capacity of its population.

         National Ambient Air Quality Standards for Ozone

         33.        Section 108 of the Act, 42 U.S.C. § 7408, directs EPA to identify air pollutants

  that “may reasonably be anticipated to endanger public health or welfare” and to issue air quality

  criteria for those pollutants based on “the latest scientific knowledge” about their effects on

  public health and the environment. These pollutants are known as “criteria pollutants.”

         34.        Section 109 of the Act, 42 U.S.C. § 7409, requires EPA to establish both primary

  and secondary NAAQS for criteria pollutants. The primary standard must be set at the level

  “requisite to protect the public health” with an adequate margin of safety, and the secondary


                                                     ‐8-
Case 1:19-cv-01151-DDD-MEH Document 1 Filed 04/19/19 USDC Colorado Page 9 of 27




  standard is intended to protect “the public welfare.” According to Section 302(h) of the Act, 42

  U.S.C. § 7602(h), public welfare effects are “effects on soils, water, crops, vegetation” and other

  environmental impacts including, but not limited to, effects on animals, wildlife, property, and

  “effects on economic values.”

         35.     Ground-level ozone, commonly known as “smog,” is one of six criteria pollutants

  for which EPA has promulgated NAAQS, due to its adverse effects on human health and the

  environment. Short-term exposures (1 to 3 hours) to ground-level ozone can cause acute health

  effects observed even at low concentrations, including temporary pulmonary inflammation.

  Long-term exposure (months to years) may cause permanent damage to lung tissue. Children

  and adults who are active outdoors are particularly susceptible to the adverse effects of exposure

  to ozone. See 73 Fed. Reg. 16,436 (Mar. 27, 2008).

         36.     Ozone is not emitted directly from sources of air pollution. Ozone is a

  photochemical oxidant, formed when certain chemicals react with oxygen in the presence of

  sunlight. These chemicals—VOC and nitrogen oxides (“NOx”)—are called “ozone precursors.”

  Sources that emit ozone precursors are regulated to reduce ground-level ozone. See 62 Fed.

  Reg. 38,856 (July 18, 1997).

         37.     In 2008, EPA established a primary and secondary NAAQS for ozone of 0.075

  parts per million (“ppm”) (measured as an 8-hour average). 73 Fed. Reg. 16,436. In 2015,

  EPA lowered the primary and secondary NAAQS for ozone to 0.070 ppm (measured as an 8-

  hour average). 80 Fed. Reg. 65,292 (Oct. 26, 2015).

         Colorado SIP

         38.     Pursuant to Section 107(a) of the Act, 42 U.S.C. § 7407(a), states are primarily


                                                 ‐9-
Case 1:19-cv-01151-DDD-MEH Document 1 Filed 04/19/19 USDC Colorado Page 10 of 27




   responsible for ensuring attainment and maintenance of the NAAQS. States implement the

   NAAQS on a region-by-region basis, within air quality control regions (or “areas”) throughout

   the state. An area with ambient air concentrations that meet the NAAQS for a particular

   pollutant is an “attainment” area. An area with ambient air concentrations that violate the

   NAAQS is a “nonattainment” area. An area that cannot be classified due to insufficient data is

   “unclassifiable.”

          39.     EPA designated the following counties in Colorado as being in nonattainment

   with the 2008 and 2015 ozone NAAQS: Adams, Arapahoe, Boulder, Broomfield, Denver,

   Douglas, Jefferson, and portions of Larimer and Weld Counties (“Denver Nonattainment Area”).

   77 Fed. Reg. 30,088 (May 21, 2012); 83 Fed. Reg. 25,792 (June 4, 2018).

          40.     In June 2016, EPA reclassified the Denver Nonattainment Area from “marginal”

   to the more severe nonattainment status of “moderate” for the 2008 ozone NAAQS. 81 Fed.

   Reg. 26,697 (May 4, 2016). In June 2018, EPA classified the Denver Nonattainment Area as a

   “marginal” nonattainment area for the 2015 ozone NAAQS. 83 Fed. Reg. 25,792.

          41.     Pursuant to Section 110(a) of the Act, 42 U.S.C. § 7410(a), each state must adopt

   and submit to EPA for approval a plan that provides for the implementation, maintenance, and

   enforcement of the NAAQS for each criteria pollutant in each air quality control region within

   the state. This plan is known as a state implementation plan or “SIP.” Section 110(a)(2)(A) of

   the Act, 42 U.S.C. § 7410(a)(2)(A), requires that each SIP include enforceable emissions

   limitations and other “control measures, means, or techniques” to ensure attainment of the

   NAAQS.

          42.     After enforceable state emission limitations are approved by EPA, these SIP


                                                 ‐ 10 -
Case 1:19-cv-01151-DDD-MEH Document 1 Filed 04/19/19 USDC Colorado Page 11 of 27




   provisions are federally enforceable under Sections 113(a) and (b) of the Act, 42 U.S.C.

   §§ 7413(a) and (b).

          43.     As required by Section 110(a) of the Act, 42 U.S.C. § 7410(a), the State of

   Colorado has periodically adopted regulations to provide for the implementation, maintenance,

   and enforcement of the ozone NAAQS.

          44.     Initially adopted by Colorado’s Air Quality Control Commission (“AQCC”) in

   the 1970s, Regulation 7, as subsequently amended, includes control measures to reduce VOC

   emissions from condensate collection, storage, handling, and processing operations. See 5 Colo.

   Code Regs. § 1001-9 [hereinafter Regulation 7]. The State relies, in part, on Regulation 7 to

   implement, maintain, and enforce the NAAQS for ozone.1 See 40 C.F.R. § 52.320.

          45.     Among other things, Regulation 7, Section XII requires each owner or operator to

   select which of its condensate tanks to control in order to achieve a required, system-wide

   percentage VOC emissions reduction.

          46.     Many of HighPoint’s condensate and natural gas production operations in the D-J

   Basin, including all the tank batteries that are identified in Appendices A.1 and A.2, are located

   within the Denver Nonattainment Area.



   1
     Reg. 7 has been periodically revised over time. The latest SIP-approved version of Reg. 7 was
   approved by EPA on July 3, 2018, with an effective date of August 2, 2018. See 83 Fed. Reg.
   31,068 (July 3, 2018). Before EPA acted on these revisions, the EPA-approved SIP used
   different citations than the State-approved Reg. 7 for provisions relevant here. See 73 Fed. Reg.
   8,194 (Feb. 13, 2008). The State has also since revised Reg. 7. For ease of reference, the
   Consent Decree uses citations to the current version of Reg. 7 approved by the Air Quality
   Control Commission, which includes certain provisions that have been incorporated into the SIP
   as of the lodging of this Consent Decree and contains other provisions approved only by the
   State as of the lodging of this Consent Decree.

                                                  ‐ 11 -
Case 1:19-cv-01151-DDD-MEH Document 1 Filed 04/19/19 USDC Colorado Page 12 of 27




          Applicable Provisions of the Colorado SIP

          47.     SIP-Approved Regulation 7 sets deadlines and requirements for system-wide

   VOC emission reduction requirements for condensate and natural gas operations in the “8-Hour

   Ozone Control Area.” In meeting these requirements, emission reductions “shall not be

   required for each and every unit, but instead shall be based on overall reductions in uncontrolled

   actual emissions from all the atmospheric storage tanks associated with the affected operations

   for which the owner or operator filed, or was required to file, an APEN pursuant to Regulation

   3.” Reg. 7, Sec. XII.D. An “APEN” is an Air Pollutant Emission Notice.

          48.     The term “8-Hour Ozone Control Area” includes Adams, Arapahoe, Boulder,

   Douglas, and Jefferson Counties; the Cities and Counties of Denver and Broomfield; and

   portions of Larimer and Weld Counties. Id. Sec. II.A.1.

           a. Prior to EPA’s 2018 approval of Colorado’s SIP revisions, system-wide emissions

                reductions under the SIP were required as follows: “For the period of May 1 through

                September 30 of each year beginning with 2012, such emissions shall be reduced by

                78% from uncontrolled actual emissions on a weekly basis.” Id. Sec. XII.A.2.d

                (2007).

           b. Beginning with the year 2008, and for each year thereafter, emissions during the

                non-ozone season (January 1 through April 30 and October 1 through December 31)

                “shall be reduced by 70% from uncontrolled actual emissions, calculated as an

                average of the emission reduction achieved during the seven months covered by the

                two periods.” Id. Sec. XII.D.2.a.(viii).

          49.     Effective August 2, 2018, system-wide emission reductions under the SIP are


                                                  ‐ 12 -
Case 1:19-cv-01151-DDD-MEH Document 1 Filed 04/19/19 USDC Colorado Page 13 of 27




   required as follows:2 System-wide emissions “shall be reduced by 90% from uncontrolled

   actual emissions on a calendar weekly basis during the weeks May 1 through September 30 and

   70% from uncontrolled actual emissions on a calendar monthly basis during the months October

   1 through April 30.” Id. Sec. XII.D.2.a(x) (2017).

          50.     Each operator must designate which condensate storage tanks it has chosen to

   control in order to meet the system-wide emission reduction requirements. See id. Sec. XII.F.

          51.     Regulation 7, Section XII contains the following general requirements for

   affected operations:

          a. “All air pollution control equipment used to demonstrate compliance with this

          Section XII shall be operated and maintained consistent with manufacturer specifications

          and good engineering and maintenance practices. The owner or operator shall keep

          manufacturer specifications on file.” Id. Sec. XII.C.1.a.

          b.      “[A]ll such air pollution control equipment shall be adequately designed and sized

          to achieve the control efficiency rates required by this Section XII and to handle

          reasonably foreseeable fluctuations in emissions of volatile organic compounds.

          Fluctuations in emissions that occur when the separator dumps into the tank are

          reasonably foreseeable.” Id.

          c.      “All condensate collection, storage, processing and handling operations,


   2
     The 90% system-wide emission reduction requirement has been enforceable by the State of
   Colorado since 2013. In February 2014, Colorado also amended Regulation 7, Section XVII to
   provide for further control measures on oil and gas operations on a state-wide basis (i.e., not just
   in the 8-Hour Ozone Control Area). These provisions are not enforceable by EPA because they
   are not part of the Colorado SIP.


                                                  ‐ 13 -
Case 1:19-cv-01151-DDD-MEH Document 1 Filed 04/19/19 USDC Colorado Page 14 of 27




            regardless of size, shall be designed, operated and maintained so as to minimize leakage

            of volatile organic compounds to the atmosphere to the maximum extent practicable.” Id.

            Sec. XII.C.1.b.

   These provisions have been federally enforceable since April 14, 2008, when EPA’s rule

   approving the provisions as part of the Colorado SIP took effect. See 73 Fed. Reg. 8194 (Feb. 13,

   2008).

            52.    Many of HighPoint’s condensate and natural gas production operations in the D-J

   Basin and all the tank batteries identified on Appendices A.1 and A.2, are located within the 8-

   Hour Ozone Control Area.

            Regulation 7: Applicable State-Enforceable Provisions

            53.    Beginning May 1, 2011 and for each year thereafter, State-enforceable Regulation

   7 requires system-wide emissions “be reduced by 90% from uncontrolled actual emissions on a

   calendar weekly basis during the weeks May 1 through September 30 and 70% from

   uncontrolled actual emissions on a calendar monthly basis during the months October 1 through

   April 30.” Reg. 7, Sec. XII.D.2.a(x).

            54.    In addition to the requirements in the SIP, Colorado has adopted other

   requirements in Regulation 7 that apply to hydrocarbon liquids and natural gas exploration and

   production activities.

            55.    Regulation 7, Section XVII.B.1.b provides that “[a]t all times, including periods

   of start-up and shutdown, the facility and air pollution control equipment must be maintained and

   operated in a manner consistent with good air pollution control practices for minimizing

   emissions. Determination of whether or not acceptable operation and maintenance procedures


                                                  ‐ 14 -
Case 1:19-cv-01151-DDD-MEH Document 1 Filed 04/19/19 USDC Colorado Page 15 of 27




   are being used will be based on information available to the Division, which may include, but is

   not limited to, monitoring results, opacity observations, review of operation and maintenance

   procedures, and inspection of the source.”

          56.     Regulation 7, Section XVII.C.2.a provides that “[o]wners or operators of storage

   tanks must route all hydrocarbon emissions to air pollution control equipment, and must operate

   without venting hydrocarbon emissions from the thief hatch (or other access point to the tank) or

   pressure relief device during normal operation, unless venting is reasonably required for

   maintenance, gauging, or safety of personnel and equipment. Compliance must be achieved in

   accordance with the schedule in Section XVII.C.2.b.(ii).”

          57.     Regulation 7, Section XVII.C.2.b provides, in relevant part, that “[o]wners or

   operators of storage tanks subject to the control requirements of Sections XII.D.2, XVII.C.1.a, or

   XVII.C.1.b must develop, certify, and implement a documented Storage Tank Emission

   Management System (“STEM”) plan to identify, evaluate, and employ appropriate control

   technologies, monitoring practices, operational practices, and/or other strategies designed to

   meet the requirements set forth in Section XVII.C.2.a.”

                                    FACTUAL BACKGROUND

          HighPoint’s Hydrocarbon Liquids and Natural Gas Operations

          58.     At all times relevant to this Complaint, HighPoint conducted hydrocarbon liquids

   and natural gas production operations in the 8-hour Ozone Control Area that are located

   upstream of a natural gas plant and for which HighPoint was required to file, and did file,

   APENs pursuant to AQCC Regulation No. 3, 5 Colo. Code Regs. § 1001-5.

          59.     HighPoint filed APENs with CDPHE for each of the tank batteries identified in


                                                  ‐ 15 -
Case 1:19-cv-01151-DDD-MEH Document 1 Filed 04/19/19 USDC Colorado Page 16 of 27




   Appendices A.1 and A.2. The APENs provide specific identification numbers to the facilities.

          60.     HighPoint has also filed APENs with CDPHE for many other tank batteries that

   are also subject to the requirements of Regulation 7 referenced but not specifically identified in

   Appendices A.1 and A.2.

          Inspections and Follow-Up Investigation

          61.     Between April 2014 and June 2015, inspectors from CDPHE’s Air Pollution

   Control Division conducted inspections of HighPoint’s tank batteries in the 8-Hour Ozone

   Control Area. Using an optical gas imaging infrared camera (“IR camera”), the inspectors

   observed emissions at 7 tank batteries.

          62.     On December 9, 2015, CDPHE issued a Compliance Advisory to Bill Barrett,

   Case No. 2015-110 (the “2015 Compliance Advisory”). The 2015 Compliance Advisory

   identifies violations of Regulation 7 at HighPoint tank batteries.

          63.     Following the issuance of the 2015 Compliance Advisory, CDPHE and EPA

   inspectors conducted additional inspections of HighPoint’s tank batteries in the 8-hour Ozone

   Control Area. Using IR cameras, CDPHE or EPA inspectors observed VOC emissions from

   some of the same tank batteries covered by the 2015 Compliance Advisory. CDPHE or EPA

   inspectors also observed VOC emissions from 6 other tank batteries not covered by the 2015

   Compliance Advisory.

          64.     Pursuant to Section 114(a) of the Act, 42 U.S.C. § 7414(a), in August 2015, EPA

   requested certain information from Bill Barrett about the Vapor Control Systems at 10 tank

   batteries in the D-J Basin. EPA also requested information about Bill Barrett’s operations and

   maintenance practices at these tank batteries. Bill Barrett provided information in response on


                                                  ‐ 16 -
Case 1:19-cv-01151-DDD-MEH Document 1 Filed 04/19/19 USDC Colorado Page 17 of 27




   November 18, 2015.

          65.     Pursuant to Section 114(a) of the Act, 42 U.S.C. § 7417(a), in December 2016,

   EPA again requested certain information from Bill Barrett about the Vapor Control Systems at

   an additional 10 tank batteries in the D-J Basin. EPA also requested information about Bill

   Barrett’s operations and maintenance practices at these tank batteries. Bill Barrett provided

   information in response on May 12, 2017.

          66.     Based on the responses provided by Bill Barrett, EPA and CDPHE have

   concluded that for the tank batteries listed in Appendices A.1 and A.2:

                  a. HighPoint failed to conduct an engineering design analysis to ensure that its

                     Vapor Control Systems were adequately sized to route all vapors to an air

                     pollution control device;

                  b. Many of the Vapor Control Systems did not have sufficient capacity to route

                     all vapors from the storage tanks to an air pollution control device, causing

                     vapors to be emitted directly to the atmosphere from PRVs, thief hatches, or

                     other tank openings; and

                  c. HighPoint’s operations and maintenance practices were inadequate to ensure

                     that all storage tank vapors were routed to an air pollution control device.

          67.     At all times relevant to this Complaint, HighPoint has designated that VOC

   emissions from each of the tanks identified in Appendices A.1 and A.2 were being controlled to

   satisfy HighPoint’s system-wide emission reduction requirement under Regulation 7, Section

   XII.D.2.

          68.     At all times relevant to this Complaint, each of the tank batteries referenced in


                                                  ‐ 17 -
Case 1:19-cv-01151-DDD-MEH Document 1 Filed 04/19/19 USDC Colorado Page 18 of 27




   Appendices A.1 and A.2 have been subject to the general requirements of the Colorado SIP, set

   forth at Regulation 7, Sections XII.D.2, C.1.a–d and the State-enforceable provisions at

   Regulation 7, Section XII.D.2.a(x) and Section XVII.B.1.b and C.2.a–b.

                                    FIRST CLAIM FOR RELIEF

       (Joint Claim by EPA and CDPHE - HighPoint Failed to Design, Operate, and Maintain
     Condensate Storage Tank Vapor Control Systems to Minimize Leakage of Volatile Organic
                Compounds into the Atmosphere to the Maximum Extent Practicable)

          69.     Paragraphs 1 through 68 are re-alleged and incorporated herein by reference.

          70.     The allegations of this First Claim for Relief concern each of the tank batteries

   identified in Appendices A.1 and A.2, and cover the period of time before HighPoint may have

   addressed the deficiencies described in this Complaint.

          71.     Regulation 7, Section XII.C.1.b requires that “[a]ll condensate collection, storage,

   processing and handling operations, regardless of size, shall be designed, operated and

   maintained so as to minimize leakage of volatile organic compounds to the atmosphere to the

   maximum extent practicable.”

          72.     HighPoint failed to conduct a design analysis to determine if the Vapor Control

   Systems at one or more of its tank batteries in the 8-Hour Ozone Control Area have the capacity

   to route all VOC emissions to an air pollution control device so as to minimize leakage of VOC

   to the atmosphere to the maximum extent practicable.

          73.     The Vapor Control Systems at one or more of HighPoint’s tank batteries in the 8-

   Hour Ozone Control Area do not have sufficient capacity to convey all of the condensate tank

   vapors from all vapor sources to the emission control device, and therefore are not designed to

   minimize leakage of VOCs to the maximum extent practicable.


                                                  ‐ 18 -
Case 1:19-cv-01151-DDD-MEH Document 1 Filed 04/19/19 USDC Colorado Page 19 of 27




          74.     At various periods of time relevant to this Complaint, HighPoint’s operation and

   maintenance of Vapor Control Systems at some or all of its tank batteries in the 8-Hour Ozone

   Control Area failed to minimize VOC emissions to the maximum extent practicable, in violation

   of Regulation 7, Section XII.C.1.b, due to, among other things, one or more of the following

   reasons, without limitation:

           a. Failing to promptly respond to emissions observations and take appropriate

                corrective action to minimize the duration and quantity of emissions;

           b. Failing to take measures to minimize the occurrence or recurrence of preventable

                emissions from Vapor Control Systems;

           c. Failing to promptly clean stains on condensate storage tanks caused by vapors

                emanating from PRVs and thief hatches and indicative of tank vapor emissions so

                that frequency and timing of emissions could be assessed;

           d. Failing to keep and regularly review maintenance records to track recurrent or

                systemic issues in order to implement proactive measures to replace or upgrade

                system components to prevent emissions from occurring;

           e. Failing to ensure that all vent lines on Vapor Control Systems have an adequate

                slope to drain all liquids to adequately sized “drip pots,” failing to evaluate the

                frequency of liquids buildup impairing the vapor carrying capacity of the vent lines

                and establish a site-specific line blow-out maintenance schedule, or failing to install

                line pressure gauges to monitor obstructions in the vent lines and promptly clear the

                lines when obstructed; and

           f. Failing to prevent the venting of VOC directly to the atmosphere through PRVs,


                                                   ‐ 19 -
Case 1:19-cv-01151-DDD-MEH Document 1 Filed 04/19/19 USDC Colorado Page 20 of 27




                thief hatches, or open or partially open vent lines.

          75.     At one or more of the tank batteries identified in Appendices A.1 and A.2,

   HighPoint has violated, and is violating, the requirements of Regulation 7, Section XII.C.1.b.

          76.     Pursuant to Section 113(b) of the Act, 42 U.S.C. § 7413(b), HighPoint is liable for

   injunctive relief and civil penalties of up to $37,500 per day for each violation of Regulation 7,

   Section XII occurring between January 13, 2009 and November 2, 2015. For violations that

   occurred after November 2, 2015, HighPoint is liable for civil penalties of up to $97,229 per day

   for each violation. See 40 C.F.R. § 19.4.

          77.     Pursuant to Sections 121 and 122 of the Colorado Act, HighPoint is liable for

   injunctive relief and a civil penalties of up to $15,000 per day for each violation.

                                   SECOND CLAIM FOR RELIEF

      (Joint Claim by EPA and CDPHE - HighPoint Failed to Design, Operate and Maintain Air
          Pollution Control Equipment in Accordance with State and Federal Requirements.)

          78.     Paragraphs 1 through 77 are re-alleged and incorporated herein by reference.

          79.     The allegations of this Second Claim for Relief concern each of the tank batteries

   identified in Appendices A.1 and A.2, and cover the period of time before HighPoint may have

   addressed the deficiencies described in this Complaint.

          80.     Regulation 7, Section XII.C.1.a requires that:

                  All air pollution control equipment . . . shall be operated and maintained
                  consistent with manufacturer specifications and good engineering and
                  maintenance practices. . . . In addition, all such air pollution control
                  equipment shall be adequately designed and sized to achieve the control
                  efficiency rates required by this Section XII and to handle reasonably
                  foreseeable fluctuations in emissions of volatile organic compounds.



                                                   ‐ 20 -
Case 1:19-cv-01151-DDD-MEH Document 1 Filed 04/19/19 USDC Colorado Page 21 of 27




                    Fluctuations in emissions that occur when the separator dumps into the tank
                    are reasonably foreseeable.3

            81.     At periods of time relevant to this Complaint, HighPoint failed to operate and

   maintain air pollution control equipment at some or all of the tank batteries in the 8-Hour Ozone

   Control Area consistent with manufacturer specifications and good engineering and maintenance

   practices, and failed to ensure that such equipment was adequately designed and sized to achieve

   the required control efficiency rates in violation of Regulation 7, Section XII.C.1, due to one or

   more of the following reasons, without limitation:

             a. Failing to operate and maintain air pollution control equipment consistent with

                  manufacturer specifications and good engineering and maintenance practices;

             b. Failing to adequately design and size air pollution control equipment to achieve the

                  control efficiency rates required by applicable State and Federal requirements;

             c. Failing to ensure that air pollution control equipment was capable of handling

                  reasonably foreseeable fluctuations in emissions of VOCs;

             d. Failing to promptly respond to emissions observations and take appropriate

                  corrective action to minimize the duration and quantity of emissions;

             e. Failing to take measures to ensure that the pilot lights on control devices are lit;

             f. Failing to ensure site glasses of the enclosed combustors are clean and can be

                  visually inspected for proper operation;

             g. Failing to take measures to minimize the occurrence or recurrence of preventable

                  emissions from air pollution control equipment; and


   3
       Section XII.D.2.a in the SIP prior to August 2, 2018.

                                                    ‐ 21 -
Case 1:19-cv-01151-DDD-MEH Document 1 Filed 04/19/19 USDC Colorado Page 22 of 27




           h. Failing to keep and regularly review maintenance or inspection records to track

                recurrent or systemic issues in order to implement proactive measures to replace or

                upgrade system components to prevent emissions from occurring.

          82.     At one or more of the tank batteries identified in Appendices A.1 and A.2,

   HighPoint has violated, and is violating, the requirements of Regulation 7, Section XII.C.1.a.

          83.     Pursuant to Section 113(b) of the Act, 42 U.S.C. § 7413(b), HighPoint is liable for

   injunctive relief and civil penalties of up to $37,500 per day for each violation of Regulation 7,

   Section XII occurring between January 13, 2009 and November 2, 2015. For violations that

   occurred after November 2, 2015, HighPoint is liable for civil penalties of up to $97,229 per day

   for each violation. See 40 C.F.R. § 19.4.

          84.     Pursuant to Sections 121 and 122 of the Colorado Act, HighPoint is liable for

   injunctive relief and civil penalties of up to $15,000 per day for each violation.

                                    THIRD CLAIM FOR RELIEF

                          (CDPHE-Only Claim for Violations of Regulation 7)

          85.     Paragraphs 1 through 84 are re-alleged and incorporated herein by reference.

          86.     Between April 2014 and the date of filing this Complaint, on one or more

   occasions CDPHE inspectors observed hydrocarbon emissions from access points to storage

   tanks at 18 tank Batteries.

          87.     Despite being notified of these emissions observations, HighPoint has never made

   a demonstration to CDPHE that these emissions were not venting from an access point to the

   storage tank or that HighPoint operated its facilities in a manner consistent with good air

   pollution control practices for minimizing emissions. Further, HighPoint has not made a


                                                   ‐ 22 -
Case 1:19-cv-01151-DDD-MEH Document 1 Filed 04/19/19 USDC Colorado Page 23 of 27




   demonstration that it has developed, certified, and implemented a STEM plan for its facilities

   that identifies, evaluates, and employs appropriate control technologies, monitoring practices,

   operational practices, and other strategies designed to meet the requirements of Regulation 7,

   Section XVII.C.2.a.

          88.     As a result, at some or all of the tank batteries listed in Appendices A.1 and A.2,

   and potentially at all storage tanks owned or operated by HighPoint that are controlled to meet

   the requirements of Regulation 7, Section XII.D.2 or Section XVII.C, HighPoint has violated the

   requirement of Regulation 7, Section XVII.B.1.b to maintain and operate the facility and air

   pollution control equipment “in a manner consistent with good air pollution control practices for

   minimizing emissions.”

          89.     Further, at some or all of the tank batteries listed in Appendices A.1 and A.2,

   HighPoint has violated the requirement of Regulation 7, Section XVII.C.2.a to “operate without

   venting hydrocarbon emissions from the thief hatch (or other access point to the tank) or pressure

   relief device during normal operation, unless venting is reasonably required for maintenance,

   gauging, or safety of personnel and equipment.”

          90.     HighPoint has also violated the requirement of Regulation 7, Section XVII.C.2.b

   to develop, certify, and implement a STEM plan containing the strategies necessary to ensure

   compliance with Regulation 7, Section XVII.C.2.a.

          91.     Upon information and belief, HighPoint may also have violated the system-wide

   control requirement of Regulation 7, Section XII.D.2.a(x), by failing to capture and convey all

   tank vapors, including VOCs, to an air pollution control device, as described in this Complaint.

          92.     Pursuant to Sections 121 and 122 of the Colorado Act, HighPoint is liable for


                                                  ‐ 23 -
Case 1:19-cv-01151-DDD-MEH Document 1 Filed 04/19/19 USDC Colorado Page 24 of 27




   injunctive relief and civil penalties of up to $15,000 per day for each violation.

                                        PRAYER FOR RELIEF

            WHEREFORE, based on the above allegations, Plaintiffs request that this Court:

            A. Permanently enjoin HighPoint from further violations of the Act, the Colorado SIP,

               and Regulation 7, including both the provisions of the Colorado SIP and those State-

               enforceable provisions cited in the Complaint;

            B. Order HighPoint to take appropriate actions to remedy, mitigate, and offset the harm

               to public health and the environment caused by the violations of the Act, the

               Colorado SIP, and Regulation 7, including both the provisions of the Colorado SIP

               and those State-enforceable provisions cited in the Complaint;

            C. Assess a civil penalty against HighPoint for each violation of the applicable

               provisions of the Act and the Colorado SIP, of up to $37,500 per day for each

               violation occurring between January 13, 2009 and November 2, 2015, and up to

               $97,229 per day for each violation that occurred after November 2, 2015;

            D. Assess a civil penalty against HighPoint pursuant to the Colorado Act for each

               violation of the State-enforceable provisions of Regulation 7, of up to $15,000 per

               day for each violation; and

            E. Grant such other and further relief as the Court deems just and proper.

   Dated:     April 19, 2019.

                                                 Respectfully submitted,

                                                 JEFFREY BOSSERT CLARK
                                                 Assistant Attorney General
                                                 Environment and Natural Resources Division
                                                 U.S. Department of Justice

                                                   ‐ 24 -
Case 1:19-cv-01151-DDD-MEH Document 1 Filed 04/19/19 USDC Colorado Page 25 of 27




                                          /s/ John N. Moscato
                                          JOHN MOSCATO Co. 30394
                                          Senior Counsel
                                          Environmental Enforcement Section
                                          U.S. Department of Justice
                                          999 18th Street, South Terrace, Suite 370
                                          Denver, CO 80202
                                          (303) 844-1380 (PHONE)
                                          (303) 844-1350 (FAX)
                                          John.Moscato@usdoj.gov

   OF COUNSEL:

   JESSICA PORTMESS
   Regulatory Enforcement Unit
   Legal Enforcement Program
   U.S. Environmental Protection Agency
   1595 Wynkoop Street
   Denver, Colorado 80202


                                          FOR THE STATE OF COLORADO, ON BEHALF
                                          OF THE COLORADO DEPARTMENT OF
                                          PUBLIC HEALTH AND ENVIRONMENT

                                          PHILIP J. WEISER
                                          Attorney General

                                          /s/ Thomas A. Roan
                                          THOMAS A. ROAN 30867*
                                          First Assistant Attorney General
                                          Air Quality Unit
                                          Natural Resources and Environment
                                          Attorneys for Colorado Department of Public
                                               Health and Environment, Air Pollution Control
                                               Division
                                          Ralph L. Carr Colorado Judicial Center
                                          1300 Broadway, 7th Floor
                                          Denver, Colorado 80203
                                          Telephone: 720-508-6268
                                          FAX: 720-508-6039
                                          E-Mail: tom.roan@coag.gov
                                          *Counsel of Record


                                           ‐ 25 -
Case 1:19-cv-01151-DDD-MEH Document 1 Filed 04/19/19 USDC Colorado Page 26 of 27




                                  APPENDIX A.1
                 AIRS ID                               Facility Name
      1         123‐5998                           70 Ranch Laura 24‐20
      2         123‐5205                       70 Ranch 4‐6‐20/NHF‐LAURA 1
      3         123‐6000                              Rothe No. 24‐31
      4         123‐6015                       Centennial Rein/CVR 5‐63 Pad
      5         123‐9BAC                         Pappenheim 6‐62‐27 CW2
      6         123‐9385                          Anschutz Windmill 4‐22H
      7         123‐9CF9                         Anschutz State 5‐61‐19_20
      8         123‐9B63                             Dutch Lake 17‐25H
      9         123‐9AD5                            70 Ranch 05‐63 Pad
     10         123‐9BCE                         Anschutz Windmill 10‐34H
     11         123‐9C29                          Anschutz State 05‐62‐35
     12         123‐9A27                             Dutch Lake 16‐24H
     13         123‐9700                                Rothe 43‐30
     14         123‐9C98                          70 Ranch 04‐63‐03 Pad 2




                                      ‐ 26 -
Case 1:19-cv-01151-DDD-MEH Document 1 Filed 04/19/19 USDC Colorado Page 27 of 27




                                  APPENDIX A.2
                 AIRS ID                              Facility Name
      1         001‐1708                       Champlin‐Danford 1 Facility
      2         001‐1709                           Egan State 1 Facility
      3         001‐1714                           Sam Koch 1 Facility
      4         001‐1694                             Leech 1 Facility
      5         123‐9EA0                       Anschutz Windmill 10‐34EXT
      6         123‐6‐003                           Winzenreid No. 1




                                      ‐ 27 -
